DETAILED ACTION
Claims 76-82 are pending in this office action.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 76-82  are rejected under 35 U.S.C. 101 because claims contain no hardware. Thus, the claims lack the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 USC 101. They are clearly not a series of steps or acts to be a process nor are they a combination of chemical compounds to be a composition of matter. As such, they fail to fall within a statutory category. They are, at best, functional descriptive material per se. 
Remark: the term “one or more hardware processors” in claim 76 is not a part of the system. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 76-80 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fatula et al (or hereinafter “Fat”) (US 20060271601) in view of Birrell et al (or hereinafter “Bir”) (US 7529834) and San Andres et al (or hereinafter “San”) (US 20050027796).
As to claim 76, Fat teaches a system, comprising:
“a storage system comprising a plurality of storage nodes that include one or more respective storage devices, wherein the storage system is configured to store a plurality of data objects according to an encoding scheme such that each respective data object of the plurality of data objects is stored as a respective plurality of shards” as a storage system 100 or 300 includes a plurality targets that includes storage device or memory (fig. 5, paragraphs 47, 52),  the storage system is configured to store a plurality of files or a plurality of file fragments (figs. 3A-3D, paragraphs 3, 47) according to memory available for storage such that each file of files is stored as a plurality of file fragments .  For example, when restoring a file, if retrieved fragments from an available client are not sufficient, the system repeats retrieving fragments from another available client until number of retrieved fragments is sufficient for restoring file (fig. 17, paragraph 76).  The memory available for storage is not an encoding scheme, and “wherein the respective data object can be reconstructed from a particular number of shards that is fewer than a total number of shards for that data object” as wherein the file can be restored from a retrieved fragments as a particular number of shards (fig. 17, paragraph 76) that is fewer than a total number of fragments for that file, e.g., total number of fragments for the file includes the sufficient number of the data file fragments that have not been retrieved + additional data file fragments (paragraph 74) or a total number of fragments 
“a storage manager implemented by one or more hardware processors and configured to: receive, from a client via an application programming interface (API) for accessing a data storage web service, a web services call that includes a request to store a particular data object in the storage system” as a super node 310 (fig.3A) or 400 (fig. 4)  as a storage manager implemented by a processor 404 and configured to: receive, from a client via a network interface 408 for accessing a target client of target clients, a backup-restore request that includes backing up one or more of a plurality of data file fragments or restoring one or more of a plurality of data file fragments to store file in a target client or the target clients (figs. 3A, 4, paragraphs 4, 47, 50, 76).   
The target client that is used to store file or file fragment via network interface 408 (figs.3A-4) is represented as data storage web service.  The request for the target clients is represented as a web services call.  A network interface 408 is not an application programming interface (API);
“based on the request from the client, request that the storage system store the particular data object according to the encoding scheme as a corresponding plurality of shards” as based on a backup-restore request from a client 302, request that any target client that is available and meets the backup-restore request to store file according to memory available for storage (figs. 3A-3D, paragraphs 3, 47)  such as file fragments (fig. 17, paragraph 76). The memory available for storage  is not the encoding scheme.

an encoding scheme; an application programming interface (API).
Bir teaches a system, comprising: 
“a storage system comprising a plurality of storage nodes that include one or more respective storage devices, wherein the storage system is configured to store a plurality of data objects according to an encoding scheme such that each respective data object of the plurality of data objects is stored as a respective plurality of shards” as a distributed system of a data storage service (fig. 1) includes computers as storage nodes that include memories or disks 108 (figs. 1-2, col. 5, lines 10-67).  The distributed system (fig. 1) is configured to store objects or files in according to an encoding schema such that each object of object is divided into blocks stored in servers or backup partners ((fig. 5, col. 11, lines 10-67).  For example, the encoding scheme protects the system against data loss by adding redundancy to the original data.  The basic idea of the scheme is to fragment a stored object (e.g., file) into blocks and distribute the blocks across available servers divided among servers that hold original data and servers that hold redundant data (col. 2, lines 25-40), and “wherein the respective data object can be reconstructed from a particular number of shards that is fewer than a total number of shards for that data object” as lost data such as an object or file is restored or reconstructed by retrieving a number of data blocks of previously backed up data that is needed for restoring lost data from its backup partners, e.g., when a block is retrieved from the backup partners, the computer system checks the digital signature attached to the block, if the block has a bad signature, it cannot be relied upon for reconstructing the data and if the block has good a number of good blocks is sufficient to restore the data  (fig. 7, col. 17, lines  62-67; col. 18, lines 1-15, col. 15, lines 25-40).    
	In particularly, the data such as an object or file is divided into data blocks and from these data blocks redundant data blocks are computed. The data blocks and redundant data blocks of the object are distributed and stored among distinct backup partners or servers.  The distribution is such that if a number of backup partners are lost, and that number is smaller than or equal to K, it is still possible to recover any block by using data blocks and redundant data blocks from remaining backup partners (fig. 5, col. 11, lines 10-26; col. 15, lines 25-46; col. 2, lines 25-40).  K can be number of blocks or number of storage devices (col. 16, lines 1-15).   The above information implies the blocks of the object are stored in a plurality of the backup partners that include both the backup partners that may be lost and remaining backup partners.  To restore or construct object or data, the computer system just uses some backup partners e.g., remaining backup partners even fewer  backup partners can be lost.
	In the above case, the number of good blocks that is sufficient to restore the object and is retrieved from the  backup partners is fewer or less than the total number of the blocks of the object that is stored in both the  backup partners that may be lost and the remaining backup partners (or a number of good blocks of object that is used to restore the object is less than the total number of blocks of object that includes 
	“the storage system store the particular data object according to the encoding scheme as a corresponding plurality of shards” as the distributed system (fig. 1) is configured to store objects or files in according to an encoding schema such that each object of object is divided into blocks stored in servers or backup partners ((fig. 5, col. 11, lines 10-67).  For example, the encoding scheme protects the system against data loss by adding redundancy to the original data.  The basic idea of the scheme is to fragment a stored object (e.g., file) into blocks and distribute the blocks across available servers divided among servers that hold original data and servers that hold redundant data (col. 2, lines 25-40).
	Fat and Bir disclose a method of storing files in storage devices.  These references are in the same field with application’s field.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Bir’s teaching of storing a plurality of data objects according to an encoding scheme such that each respective data object of the plurality of data objects is stored as a respective plurality of blocks to Fat’s system in order to protect the system from loss of data by allowing reconstruction of the original data even in the absence of some data blocks (col. 11, lines 10-40), and further to provide mechanisms for secure storage of objects thereby preventing a backup partner 
	San teaches the claimed limitations:
	“an application programming interface (API)” as API (fig. 4, paragraph 13);
	“a storage manager implemented by one or more hardware processors and configured to: receive, from a client via an application programming interface (API) for accessing a data storage web service, a web services call that includes a request to store a particular data object in the storage system” as Microsoft window NT operating system implemented by CPU of computer gateway 140 to receive from client via API for accessing a service in the directory tree, a web services call that include a request (paragraphs 14-15, 51, 65) to store icon bitmap in icon cache 724 as storage system (fig. 7, paragraphs 202-205).
	Fat and San disclose a method of storing files in storage devices.  These references are in the same field with application’s field.
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply San’s teaching of API to Fat’s system in order to  allow certain content objects to be completely hidden from certain classes of users thereby providing for a high degree of security against the unauthorized access to such objects (paragraph 15) and further to allow clients to specify the particular properties to be returned so that increasing performance from the viewpoint of the user (paragraphs 13-14).

 number of good blocks that is sufficient to restore the object and is retrieved from the  backup partners is fewer or less than the total number of the blocks of the object that is stored in both the  backup partners that may be lost and the remaining backup partners (or a number of good blocks of object that is used to restore the object is less than the total number of blocks of object that includes good blocks and bad blocks of object).  The number of good blocks that is sufficient to restore the data is represented as a particular number of shards.  The total number of the blocks of the object that are stored in both the  backup partners that may be lost and the remaining backup partners is represented as a total number of shards for that data object (Bir: fig. 7, col. 17, lines  62-67; col. 18, lines 1-15, col. 15, lines 25-40; Fat: figs. 11-12, 17).

 	As to claim 78, Fat and Bir teach the claimed limitation “wherein the storage system is configured to store each shard of the plurality of shards for each respective data object at a different one of the plurality of storage nodes than any other shard of the plurality of shards for the respective data object” as the system stores data blocks he data blocks and redundant data blocks of the object are distributed and stored among distinct backup partners or servers.  The distribution is such that if a number of backup partners are lost, and that number is smaller than or equal to K, it is still possible to recover any block by using data blocks and redundant data blocks from remaining backup partners (Bir: fig. 5, col. 11, lines 10-26; col. 15, lines 25-46; col. 2, lines 25-40) and  the system is configured to store file fragments for a file at target clients (Fat: paragraph 73, fig. 16).

As to claim 79, Fat and San teach the claimed limitation “wherein the web services call specifies an identifier of the particular data object, and wherein, to retrieve the subset of the plurality of shards, the storage manager is configured to specify a key indicated by the identifier” as the source client sends the identifier (ID) to the super node in step 1206 to see if the data file has been adequately backed up.  The super node receives the ID in step 1208 and communicates the ID request to one or more target clients in step 1210 to retrieve any data files or data file fragments containing that particular ID (Fat: fig. 12, paragraph 68) and a directory service application server as storage manager to specify content category as key based on node’s security token as identifier (San: fig. 12, paragraphs 244-246).

As to claim 80, Fat and Bir teach the claimed limitation “wherein the storage manager is configured to request that the storage system store the particular data object according to the encoding scheme based on the request from the client ,

Claim 81 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fat in view of Bir and San and further in view of Ozden et al (US 6079028).
As to claim 81, Fat and Bir teach the claimed limitation “wherein the storage manager is further configured to, based on the request from the client, request that the storage system store the particular data object according to a different scheme, wherein the different scheme is associated with a lower level of fault tolerance than the encoding scheme” as the super node is further configured to, based on the request from the client e.g., 303, the request the system store or backup file based on the profile distance setting as different schema.  The profile distance setting is associated with global profile setting than a global client profile of client 302 (Fat: figs. 6-7, 16, paragraphs 4, 42, 76) and encoding scheme (Bir: fig. 5, col. 11, lines 10-20).  The global profile setting is not a lower level of fault tolerance.
.

Claim 82 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fat in view of Bir and San and further in view of Boykin (US 20020078461)
As to claim 82, Hsu does not explicitly teach the claimed limitation wherein the corresponding plurality of shards corresponds to multiple individual complete copies of the data object.  
Boykin teaches putting together fragments of the file 120 obtained from different servers that maintain complete copies of the desired file 120 (paragraph 36).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Boykin’s teaching to Fat’s system in order to  provides fast storage and subsequent searching and retrieval of data records in data processing applications such as database applications (Boykin: paragraph 11) and further to recreate an accurate copy of the file 120 by optimally piecing together fragments of the file 120 obtained from multiple target servers (paragraph 36).  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042.  The examiner can normally be reached on (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/          Primary Examiner, Art Unit 2169